                     Case 1:19-cv-00988-RB-SCY Document 1-1 Filed 10/22/19 Page 1 of 3




New Mexico Cattle Growers' Association                                  see attached




See attached




                           33 U.S.C. § 1362(7)

                           Unlawful agency definition of "navigable waters" regulated under the Clean Water Act




10/22/2019                                     s/ Anthony L. Francois



             Print                Save As...                                                                      Reset
Case 1:19-cv-00988-RB-SCY Document 1-1 Filed 10/22/19 Page 2 of 3
Case 1:19-cv-00988-RB-SCY Document 1-1 Filed 10/22/19 Page 3 of 3
